DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 8-9 are objected to because of the following informalities:  
Claim(s) 8-9 recite a phrase “in the detecting” in line 7 and 4, respectively. The Examiner suggests amending the term to recite “during the detecting” for the purpose of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZENG et al. (US 20200094682; hereinafter ZENG).
Regarding claim 1, ZENG discloses in figure(s) 1-11 An interlock diagnosing system for a high voltage device (abs. - a high-voltage interlock system and a detection method), the interlock diagnosing system comprising: 
a detection circuit (circuit of detector 132 in figs. 1,4) extending between a transmitter (101/10; para. 39 - target control device 10 may generate the alternating current signal such that the alternating current signal is transmitted in the high-voltage interlock circuit) providing a voltage and a receiver (111/11) receiving the voltage provided by the transmitter (step S503 in fig. 10; para. 39 - current detector 132 in the target control device 10 and the current detector 132 in the non-target control device 11 may detect the voltage signal across the detection resistor set R11 through which the alternating current signal flows, and output the detection result signal according to the voltage signal); 

    PNG
    media_image1.png
    726
    538
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    389
    523
    media_image2.png
    Greyscale

a plurality of resistors (resistors set R11), each being connected in parallel (parallel in figs. 1,4) to the detection circuit (132) via a respective one of a plurality of connectors (R11<>132 connectors) engaged between the plurality of resistors and the detection circuit (para. 24 - current detector 132 is connected to the detection resistor set R11); and 
a detector (controller 131) detecting engaged states (normal vs open/short fault in figs. 10-11; para. 85) of the plurality of connectors based on the voltage provided by the transmitter or the voltage received by the receiver (steps S504, S505 in fig. 10; para. 16 -  a first detection result signal and a second detection result signal when a high-voltage interlock circuit is open; para. 38 -  judgment of the fault of the high-voltage interlock circuit by the detection unit of the target control device 10 is the main judgment to determine whether the high-voltage interlock circuit has a fault and determine the type of the fault when the fault occurs. The judgment of the fault of the high-voltage interlock circuit by the detection unit of the non-target control device 11 may be used as an auxiliary judgment or a verification judgment to further ensure the reliability of the determination of the fault of the high-voltage interlock circuit; open/short connection faults in figs. 5-8).

Regarding claim 2, ZENG discloses in figure(s) 1-11 the interlock diagnosing system of claim 1, wherein the plurality of resistors is included in an integrated resistor board (para. 147 - implemented in hardware, for example, an electronic circuit, an application specific integrated circuit ASIC).

Regarding claim 3, ZENG discloses in figure(s) 1-11 the interlock diagnosing system of claim 1, 
wherein the transmitter includes a voltage provider and a voltage dividing resistor (voltage divider R31, R32 in fig. 3) for dividing the voltage provided by the voltage provider (power source 144; fig. 2).

Regarding claim 4, ZENG discloses in figure(s) 1-11 the interlock diagnosing system of claim 1, wherein each of the plurality of connectors is connected to the detection circuit (132) and any one of the plurality of resistors (R11), and connects the resistor connected thereto in an engaged state (normal vs open/short fault in fig. 11; para. 85) to the detection circuit in parallel (parallel in figs. 1,4).

Regarding claim 7, ZENG discloses in figure(s) 1-11 An interlock diagnosing method for a high voltage device uses an interlock diagnosing circuit that includes a detection circuit (abs. - a high-voltage interlock system and a detection method) extending between a transmitter (101/10; para. 39 - target control device 10 may generate the alternating current signal such that the alternating current signal is transmitted in the high-voltage interlock circuit) providing a voltage and a receiver (111/11) receiving the voltage provided by the transmitter (step S503 in fig. 10; para. 39 - current detector 132 in the target control device 10 and the current detector 132 in the non-target control device 11 may detect the voltage signal across the detection resistor set R11 through which the alternating current signal flows, and output the detection result signal according to the voltage signal) and includes a plurality of resistors (resistors set R11), each being connected in parallel to the detection circuit (detectors 132) via a respective one of a plurality of connectors (R11<>132 connectors) engaged between the plurality of resistors and the detection circuit, the interlock diagnosing method comprising: 
detecting engaged states (detect normal vs open/short fault in fig. 11; para. 85) of the plurality of connectors based on the voltage provided by the transmitter or the voltage received by the receiver (steps S504, S505 in fig. 10; para. 16 -  a first detection result signal and a second detection result signal when a high-voltage interlock circuit is open; para. 38 -  judgment of the fault of the high-voltage interlock circuit by the detection unit of the target control device 10 is the main judgment to determine whether the high-voltage interlock circuit has a fault and determine the type of the fault when the fault occurs. The judgment of the fault of the high-voltage interlock circuit by the detection unit of the non-target control device 11 may be used as an auxiliary judgment or a verification judgment to further ensure the reliability of the determination of the fault of the high-voltage interlock circuit; open/short connection faults in figs. 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG in view of Burkman et al. (US 20180356454).
Regarding claim 5, ZENG teaches in figure(s) 1-11 the interlock diagnosing system of claim 1, 
ZENG does not teach explicitly wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value.
However, Burkman teaches in figure(s) 2-6 wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value (resistance 424 vs 420 in fig. 5; para. 26 - The control block will be able to detect the difference in circuit resistance. Determination of the connector state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value as taught by Burkman in order to provide "power system further includes one or more control blocks that drive a signal onto the shielding, and responsive to an absence of detecting feedback from the signal, issue an interlock integrity alert" (abstract).

Regarding claim 6, ZENG in view of Burkman teaches the interlock diagnosing system of claim 5, 
Burkman additionally teaches in figure(s) 2-6 wherein the plurality of resistors (resistance 424 vs 420 in fig. 5) each have different resistance values from each other, and the detector detects a disengaged one among the plurality of connectors based on the calculated resistance value (424, 420 in fig. 5; para. 26 - If the shielding connection is broken at any one of the connectors, then the only path for the signal will be a higher resistance path through the resistive shield connection in the module).

Regarding claim 8, ZENG teaches in figure(s) 1-11 the interlock diagnosing method of claim 7, further comprising: 
before the detecting of the engaged states of the connectors, calculating a resistance value (para. 62 - predesigning resistance values of current regulating resistor set) of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver (para. 25 -  detection result signal is generated according to the voltage signal. If the high-voltage interlock circuit fails, the voltage signal of the faulty high-voltage interlock circuit may be different from the voltage signal of the normal high-voltage interlock circuit), 
ZENG does not teach explicitly wherein in the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value.
However, Burkman teaches in figure(s) 2-6 wherein in the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value (resistance 424 vs 420 in fig. 5; para. 26 - The control block will be able to detect the difference in circuit resistance. Determination of the connector state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein in the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value as taught by Burkman in order to provide "power system further includes one or more control blocks that drive a signal onto the shielding, and responsive to an absence of detecting feedback from the signal, issue an interlock integrity alert." (abstract).

Regarding claim 9, ZENG in view of Burkman teaches the interlock diagnosing method of claim 8, 
Burkman additionally teaches in figure(s) 2-6 wherein the plurality of resistors (resistance 424 vs 420 in fig. 5) each have different resistance values from each other, and the detector detects a disengaged one among the plurality of connectors based on the calculated resistance value (424, 420 in fig. 5; para. 26 - If the shielding connection is broken at any one of the connectors, then the only path for the signal will be a higher resistance path through the resistive shield connection in the module).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868